HERSCHEL P. FRANKS, Special Judge,
dissenting.
The statutory exceptions to Workers’ Compensation coverage, as interpreted by the majority, would read:
T.C.A., § 50-6-106. Employments not covered —The Workers’ Compensation Law shall not apply to:
[[Image here]]
(5) The state of Tennessee, counties thereof and municipal corporations; [and public not for profit corporations].
The majority’s construction of the statute Joes not comport with time honored rules of construction. “In order not to defeat the purpose of the legislation, the court must strictly construe exceptions to that purpose, and give effect and meaning to every word in the body of the statute.” City of Kingsport v. Quillen, 512 S.W.2d 569, 573 (Tenn.1974). It is generally held that courts are without authority to create exceptions to the provisions of a statute which are not made by the Act itself and, while exceptions may be implied by courts where the exceptions are necessary to give effect to the legislative intent, such exceptions must appear plainly from the express words or necessary intendments of the Act. 73 Am.Jur.2d, Statutes, § 314.
The majority’s conclusion that the authority is “a subdivision of the state and county” is a forced classification and cannot withstand analysis. The Act creating the hospital authority plainly states the authority “shall be a public non-profit corporation”, which fits into neither the definition of a county nor municipal corporation. In Chattanooga, Etc., v. City of Chattanooga, 580 S.W.2d 322 (Tenn.1979), this court recognized the enabling Act and its ratification was “the autonomous establishment of the Hospital Authority, ...”
The court rejected an effort to equate a utility district denominated as a quasi-public corporation with a municipal corporation in Fountain City v. Knox County, 203 Tenn. 26, 308 S.W.2d 482 (1957). As a corollary to that holding, the public nonprofit corporation before the court should not be held equivalent to a county since counties are denominated “quasi-corporations”. Burnett v. Maloney, 97 Tenn. 697, 37 S.W. 689 (1896).
The majority principally relies on the provision stating the authority is “fulfilling a public function”. Discharging a public function should not be the litmus test since, in this age of so-called privatization, private corporations are fulfilling numerous public functions. Would the court hold such corporations fall within the statutory exclusion? I think not.
The characteristics accorded to the authority by the Act clearly distinguish it from the state, the county and municipal corporations; in fact, its attributes identify it more closely with a private business than with any of the entities excluded. Section 6 of Chapter 125, Private Acts of 1977, *39gives the authority, in addition to the control and operation of hospitals, broad powers to purchase, construct and lease professional office buildings, ancillary residence facilities, and data processing facilities “including all real and personal properties which the Board of Trustees may deem necessary in connection therewith and regardless of whether or not any such facilities shall then be in existence”.
In my view, the legislature imbued the authority with two characteristics which strongly suggest the legislature did not intend to equate the authority with either the state, county or a municipal corporation as it relates to Workers’ Compensation coverage.
First, the corporation was given the ability to make profits1 restricted only by the realities of the market place. One of the reasons often given for making compensation coverage discretionary rather than mandatory is that financial resources are not available to governmental entities which operate solely on tax revenues for the purchase of such insurance. See Adams v. Petal Municipal Separate School Systems, 487 So.2d 1329 (Miss.1986).2
The second distinguishing characteristic is the corporation is governed by trustees which this court has said “is not a county office ... but rather an office of an independent governmental entity”, Chattanooga, Etc., at 329, as contradistinguished from the state, counties and municipal corporations, which are governed and controlled by officials elected at the ballot box. The eleven trustees are appointed by a panoply of public officials ranging from a collegian appointment by the Hamilton County Legislative Delegation to an appointment by the two Hamilton County Chancellors. Their terms are staggered and their service is limited to eight continuous years. This scheme essentially insulates the trustees from direct political pressures, whereas state, county and municipal employees and their supporters can mount political campaigns for or against elected governing officials to bring about acceptance of the Workers’ Compensation Law. Absent external pressures, the issue of whether a business driven by the profit motive will voluntarily procure workers’ compensation coverage for its employees was settled in 1919 by the General Assembly when it enacted the Workers’ Compensation Law.
Finally, excepting this corporation from the Workers’ Compensation coverage is against the overwhelming legislative trend across the nation and to the extent the legislature has acted in Tennessee since the passage of the Act in 1919. Forty-eight states now have compulsory Workers’ Compensation coverage for some or all public employees. Larson, Workmen’s Compensation Law, vol. 1C, § 56.10. By Acts 1943, chapter 120, the Tennessee legislature removed the exemption of common carriers and no new exemptions have been added by legislative action.
Legislative intent to exclude neither appears plainly from the express words nor the necessary intendments of the Act, and the court should not engraft another exception to the Workers’ Compensation Law.

. The Act provides for an annual appropriation from the county for reimbursement for indigent care rendered by the hospital.


. The Mississippi Supreme Court held the unavailability of "financial resources” was the basis for legislation exempting school district employees from mandatory Workers’ Compensation coverage in response to a charge that the employees were being denied equal protection of the laws. The court concluded: "Private industries have a product in which they can and do incorporate the cost factor of this insurance."